Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 6, 7, 8, 9, 14, 15, 17, 18, 19 and of U.S. Patent No. 10,991,079. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.


Instant Application 
U.S. Patent No. 10,991,079
1. A method of denoising a ray traced scene, comprising: 
1.  A method to denoise a ray traced scene using temporal reprojections, comprising: 
generating filtered scene data by filtering modified scene data from original scene data of a ray traced scene utilizing a spatial filter; 
preparing scene data of the ray traced scene; generating modified scene data by modifying the scene data utilizing an exponential average of the temporal reprojections; 
and providing a denoised ray traced scene by adjusting the filtered scene data utilizing a temporal filter.
generating filtered scene data by filtering the modified scene data utilizing a spatial filter and a spatial filter radius; and adjusting the filtered scene data utilizing a temporal filter to provide a denoised ray traced scene for a rendering process.



Instant Application
1
2
3
4
5
6
7
8
9
Instant Patent
1
1
3
5
6
7
8
9
9



Instant Application
10
11
12
13
14
15
16
17
18
Instant Patent
See below
14
15
18, 19 and 20
14
14
14
17
18


Instant Application
19
20
Instant Patent
19
See Below


Claims 10 is rejected under similar rationale as claim 10 below for the prior art.

Claims 20 is rejected under similar rationale as claim 10 below for the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 11, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corso et al. , Interactive Stable Ray Tracing, 7/30/2017, 1-10 (Year: 2017) in view of Csefalvay (US-20170032500-A1) both cited in an IDS, and cited in a previous parent case.

Regarding claim 1, teaches a method of denoising a ray traced scene, comprising:
generating filtered scene data by filtering modified scene data from original scene data of a ray traced scene utilizing […] (See page 4 col. 1, “caches for the previous and current frame. At the beginning of each frame, samples are reprojected from the previous buffer to the current to account for object and camera motion. We analyze the outcome of the reprojection process and adaptively add or remove samples in the reprojection buffer in order to achieve a uniform sample distribution. The location samples are then verified, and finally shaded. resulting color information is stored in a shading buffer, which is used by the reconstruction phase to resolve color. See page 9 col. 1 , “As a proof of concept, we apply our technique on top of standard
unidirectional path tracing to cache diffuse indirect illumination in a dynamic scene. For performance reasons, our path tracing has a fixed maximum trace depth. For each frame, we choose a random direction, trace a new path in that direction, and accumulate the final result. Directions are sampled using a cosine-weighted
hemispherical distribution. For a completely static scene, we could give equal importance to all frames. Since we want to be able to react to dynamic content in the scene, we use a simple exponential moving average [Nehab et al. 2007; Scherzer et al. 2007] with integration factor 0.1.”); and
providing a denoised ray traced scene by adjusting the filtered scene data utilizing a temporal filter (See page 6 Figure 5, temporal antialiasing is a denoising temporal filter) but doesn’t explicitly disclose a spatial filter
.
Csefalvay teaches utilizing a spatial filter (¶32-34: a filter with a radius is spatial).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Corso in view of Csefalvay as doing so would allow a spatial filter that would allow cleaning up of imperfect or rendering artifacts thus improving the overall system.

Regarding claim 2, Corso in view of  The method as recited in Claim 1, further comprising generating the modified scene data by modifying the original scene data utilizing an exponential average of temporal reprojections (See page 4 col. 1, “caches for the previous and current frame. At the beginning of each frame, samples are reprojected from the previous buffer to the current to account for object and camera motion. We analyze the outcome of the reprojection process and adaptively add or remove samples in the reprojection buffer in order to achieve a uniform sample distribution. The location samples are then verified, and finally shaded. resulting color information is stored in a shading buffer, which is used by the reconstruction phase to resolve color. See page 9 col. 1 , “As a proof of concept, we apply our technique on top of standard
unidirectional path tracing to cache diffuse indirect illumination in a dynamic scene. For performance reasons, our path tracing has a fixed maximum trace depth. For each frame, we choose a random direction, trace a new path in that direction, and accumulate the final result. Directions are sampled using a cosine-weighted
hemispherical distribution. For a completely static scene, we could give equal importance to all frames. Since we want to be able to react to dynamic content in the scene, we use a simple exponential moving average [Nehab et al. 2007; Scherzer et al. 2007] with integration factor 0.1.”).

Regarding claim 4, Corso in view of Csefalvay teaches the method as recited in Claim 1, wherein utilizing the spatial filter includes reducing a spatial filter radius based on a number of a temporal reprojections within the spatial filter radius.

Corso teaches temporal reprojections (See page 4 col. 1 , page 9 col. 1 as quoted above)

Csefalvay teaches reducing the spatial filter radius (¶32-34: a filter with a radius is spatial).

Therefore it would have been obvious to a person of ordinary skill of art at the time of the instant application filing to apply a reduced spatial filter radius (as noted in Csefalvay), to the temporal reprojections, as temporal reprojections would likely need less filtering, thus a smaller size could filter out smaller issues, thus taking advantage of the temporal reprojections and arriving at the claim limitation. 

Regarding claim 11, Corso teaches an apparatus for processing a ray traced scene, comprising:
a processor that generates modified scene data from original scene data utilizing an exponential average derived from temporal reprojections (See page 4 col. 1, “caches for the previous and current frame. At the beginning of each frame, samples are reprojected from the previous buffer to the current to account for object and camera motion. We analyze the outcome of the reprojection process and adaptively add or remove samples in the reprojection buffer in order to achieve a uniform sample distribution. The location samples are then verified, and finally shaded. resulting color information is stored in a shading buffer, which is used by the reconstruction phase to resolve color. See page 9 col. 1 , “As a proof of concept, we apply our technique on top of standard
unidirectional path tracing to cache diffuse indirect illumination in a dynamic scene. For performance reasons, our path tracing has a fixed maximum trace depth. For each frame, we choose a random direction, trace a new path in that direction, and accumulate the final result. Directions are sampled using a cosine-weighted
hemispherical distribution. For a completely static scene, we could give equal importance to all frames. Since we want to be able to react to dynamic content in the scene, we use a simple exponential moving average [Nehab et al. 2007; Scherzer et al. 2007] with integration factor 0.1.”),  and adjusts the filtered scene data utilizing a temporal filter See page 6 Figure 5, temporal antialiasing is a denoising temporal filter)but doesn’t explicitly disclose filters the modified scene data utilizing a spatial filter.

Csefalvay teaches filtering the modified scene data utilizing a spatial filter (¶32-34: a filter with a radius is spatial).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant application filing to combine Corso in view of Csefalvay as doing so would allow a spatial filter that would allow cleaning up of imperfect or rendering artifacts thus improving the overall system.

Regarding claim 13, Corso in view of Csefalvay teaches the apparatus as recited in Claim 11, further comprising a processor that renders a scene employing the modified scene data (See Csefalvay Claim 1 and 15, Figure 5).

Regaridng claim 14. The apparatus as recited in Claim 11, wherein the processor utilizes a spatial filter radius with the spatial filter and reduces the spatial filter radius based on a number of a temporal reprojections within the spatial filter radius.

Corso teaches temporal reprojections (See page 4 col. 1 , page 9 col. 1 as quoted above)

Csefalvay teaches reducing the spatial filter radius (¶32-34: a filter with a radius is spatial).

Therefore it would have been obvious to a person of ordinary skill of art at the time of the instant application filing to apply a reduced spatial filter radius (as noted in Csefalvay), to the temporal reprojections, as temporal reprojections would likely need less filtering, thus a smaller size could filter out smaller issues, thus taking advantage of the temporal reprojections and arriving at the claim limitation. 

Regarding claim 16, Corso in view of Csefalvay teaches the apparatus as recited in Claim 11, wherein the processor prepares the original scene data by applying a spatial denoiser to the scene data utilizing a denoise radius ((¶32-34: a filter with a radius is spatial, a spatial filter is a spatial denoiser).

Regarding claim 17, Corso in view of Csefalvay teaches the apparatus as recited in Claim 11, wherein the processor is a graphics processing unit (GPU) (See Corso page 1 Keywords, page 7 6 Results col. 2 second complete paragraph and the partial paragraph underneath.).
.
Regarding claim 18, Corso teaches a computer program product having a series of operating instructions (See page 6 5 IMPLEMENTATION DETAILS col. 1 and 2. See page 7 Results, algorithm is a program)stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to denoise a ray traced scene (See  page 3 col. 1 3.1 , “Sampling rate is the primary means of trading image quality for performance. Unlike conventional ray tracing, wherein screen sample locations are essentially independent of objects in the scene, in stable ray tracing screen space sampling density can be highly non-uniform due to the effects of camera and object movement on reprojected samples.” Preparing ray tracing scene. ), comprising:
generating modified scene data by modifying scene data from an application (See page 4 col. 1, “caches for the previous and current frame. At the beginning of each frame, samples are reprojected from the previous buffer to the current to account for object and camera motion. We analyze the outcome of the reprojection process and adaptively add or remove samples in the reprojection buffer in order to achieve a uniform sample distribution. The location samples are then verified, and finally shaded. resulting color information is stored in a shading buffer, which is used by the reconstruction phase to resolve color. See page 9 col. 1 , “As a proof of concept, we apply our technique on top of standard
unidirectional path tracing to cache diffuse indirect illumination in a dynamic scene. For performance reasons, our path tracing has a fixed maximum trace depth. For each frame, we choose a random direction, trace a new path in that direction, and accumulate the final result. Directions are sampled using a cosine-weighted
hemispherical distribution. For a completely static scene, we could give equal importance to all frames. Since we want to be able to react to dynamic content in the scene, we use a simple exponential moving average [Nehab et al. 2007; Scherzer et al. 2007] with integration factor 0.1.”);
generating filtered scene data by filtering the modified scene data utilizing a spatial filter; and
providing a denoised ray traced scene by adjusting the filtered scene data utilizing a temporal filter (See page 6 Figure 5, temporal antialiasing is a denoising temporal filter).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corso et al. , Interactive Stable Ray Tracing, 7/30/2017, 1-10 (Year: 2017) in view of Csefalvay (US-20170032500-A1) both cited in an IDS, and cited in a previous parent case in further view of Blackmon et al. (20170169602)

Regarding claim 10, Corso in view of Csefalvay teaches the method as recited in Claim 1, further comprising receiving the original scene data, wherein the original scene data corresponds to a scene (See page 4 col. 1, “caches for the previous and current frame. At the beginning of each frame, samples are reprojected from the previous buffer to the current to account for object and camera motion. We analyze the outcome of the reprojection process and adaptively add or remove samples in the reprojection buffer in order to achieve a uniform sample distribution. The location samples are then verified, and finally shaded. resulting color information is stored in a shading buffer, which is used by the reconstruction phase to resolve color. See page 9 col. 1 , “As a proof of concept, we apply our technique on top of standard
unidirectional path tracing to cache diffuse indirect illumination in a dynamic scene. For performance reasons, our path tracing has a fixed maximum trace depth. For each frame, we choose a random direction, trace a new path in that direction, and accumulate the final result. Directions are sampled using a cosine-weighted
hemispherical distribution. For a completely static scene, we could give equal importance to all frames. Since we want to be able to react to dynamic content in the scene, we use a simple exponential moving average [Nehab et al. 2007; Scherzer et al. 2007] with integration factor 0.1.”) but doesn’t explicitly disclose from a game application.

Blackmon teaches from a game application.  (¶37, ¶73: ray tracing for a game application).

Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine in further view of Blackmon as it would have been obvious to use a game as an application as they’re known in the art for using ray tracing, thus it would have been ready for improvement to yield predictable results.

Regarding claim 20 Corso in view of Csefalvay teaches the computer program product as recited in Claim 18, further comprising receiving the scene from the application, […] and the operations are performed on one or more graphics processing units (GPU) (See Corso page 1 Keywords, page 7 6 Results col. 2 second complete paragraph and the partial paragraph underneath.) but doesn’t explicitly disclose wherein the application is a game application.

Blackmon teaches wherein the application is a game application (¶37, ¶73: ray tracing for a game application).

Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention  to combine in further view of Blackmon as it would have been obvious to use a game as an application as they’re known in the art for using ray tracing, thus it would have been ready for improvement to yield predictable results.

.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616